EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with 5/17/2021 on Anders Fernstrom.

The application has been amended as follows: 
Amend Claim 16 as follows:
16.       (Currently Amended)  A method, comprising:
            sending a first generated light from at least one light source disposed within a case of an optical device through tissue of a mammalian body to an implant embedded in the tissue, the at least one light source pre-configured to emit the first generated light within an excitation wavelength range, the implant configured to absorb light within the excitation wavelength range and emit an analyte-dependent optical signal within an emission wavelength range in response to absorbing light within the excitation wavelength range;
            measuring, in response to the first generated light with at least one detector disposed within the case of the optical device, a first optical signal emitted from the implant embedded in the tissue within the emission wavelength range to produce a value indicative of a concentration of the analyte;
            sending a second generated light within the excitation wavelength range into the tissue from the at least one light source;
            determining a value indicative of tissue autofluorescence based on in response to the second generated light, 
            calculating a correction factor using the value indicative of tissue autofluorescence; and
            calculating the concentration of the analyte by applying the correction factor to the value indicative of the concentration of the analyte.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The excitation wavelength being emitted to stimulate a response from an implant in an emission wavelength and then using said emission wavelength in a second excitation step to the implant in order to calculate a concentration of an analyte is seen as allowable as the method uses specific steps that would have to be done in a particular order and relies on the steps in order to calculate a correction factor for background noise in order to get the concentration of the analyte. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE M HOFFMAN whose telephone number is (303)297-4276.  The examiner can normally be reached on Monday - Friday 9:00 AM-5:00 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOANNE M HOFFMAN/Primary Examiner, Art Unit 3793